Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: 
As per claims 1-16, an electronic gaming machine machine for providing a user selectable gambling game hybrid game, comprising: 
determine a selected gambling game of the plurality of gambling games based on the player's skillful selection of the graphic representing the selectable gambling game of the plurality of gambling games;
initiate the selected gambling game of the plurality of gambling games by triggering a wager of the credit during the player’s skillful execution of the entertainment game;
provide a randomly generated payout of credits for the wager in the selected gambling game using a random number generator;
adjust a credit meter on the basis of the randomly generated payout; and 
display, using the display screen, a user interface that displays a change in the credit meter.


.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784.  The examiner can normally be reached on Mon-Thu 6-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale








/Ronald Laneau/
Primary Examiner, Art Unit 3715